Case 2:20-bk-21020-BR   Doc 11 Filed 12/22/20 Entered 12/22/20 18:29:16   Desc
                         Main Document    Page 1 of 6
Case 2:20-bk-21020-BR   Doc 11 Filed 12/22/20 Entered 12/22/20 18:29:16   Desc
                         Main Document    Page 2 of 6
Case 2:20-bk-21020-BR   Doc 11 Filed 12/22/20 Entered 12/22/20 18:29:16   Desc
                         Main Document    Page 3 of 6
Case 2:20-bk-21020-BR   Doc 11 Filed 12/22/20 Entered 12/22/20 18:29:16   Desc
                         Main Document    Page 4 of 6
Case 2:20-bk-21020-BR   Doc 11 Filed 12/22/20 Entered 12/22/20 18:29:16   Desc
                         Main Document    Page 5 of 6
Case 2:20-bk-21020-BR   Doc 11 Filed 12/22/20 Entered 12/22/20 18:29:16   Desc
                         Main Document    Page 6 of 6
